By the Court,

Bronson, J.
[557] It may well be doubted whether the court can in this form review the proceedings of the corporation in fixing the district of assessment. By the first section of the act of 1833, the corporation, “ to the end that the persons who will be assessed may be the better ascertained,” before giving notice of an application to open any street, is required to “ determine and fix the limit or district in which the assessment shall be made, or beyond which the same shall not extend; and a description of such limit, or district shall be published with such notice, and .form a part thereof.” The notice is given for the purpose of enabling all persons who may be interested, to remonstrate against the proposed improvement. If the district was either too large or too small, any person who might think himself aggrieved should have appeared before the common council and made the objection; and the corporation would then have decided whether the district should be altered, or whether the proposed improvement ought to be abandoned. Their decision upon that matter might probably be reviewed by certiorari; but it is not necessary to pass upon that question in the present case. On this motion, it is sufficient to say, that the commissioners in making the assessment, could not go beyond the prescribed district; and this court, in reviewing their proceedings, cannot go into matters of which they could not have taken cognizance. (13 Wendell, 664.)